         Case 9:21-mj-00045-KLD Document 3 Filed 03/22/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  In the Matter of the Search of:
                                                    MJ 21-45-M-KLD

  4101 Highway 93 South, Unit 164,
  Missoula, MT 59804                                 ORDER




      The warrant in the above-entitled matter having been executed and returned

- together with a copy of the certified inventory of the property seized - to the

undersigned, the Clerk of Court is directed to file the same.

      IT IS SO ORDERED.

             DATED this 22nd day of March, 2021.




                                               _____________________________
                                               Kathleen L. DeSoto
                                               United States Magistrate Judge




                                           1
